         Case 3:18-md-02843-VC Document 350 Filed 12/09/19 Page 1 of 4



Derek W. Loeser (admitted pro hac vice)           Lesley E. Weaver (SBN 191305)
KELLER ROHRBACK L.L.P.                            BLEICHMAR FONTI & AULD LLP
1201 Third Avenue, Suite 3200                     555 12th Street, Suite 1600
Seattle, WA 98101                                 Oakland, CA 94607
Tel.: (206) 623-1900                              Tel.: (415) 445-4003
Fax: (206) 623-3384                               Fax: (415) 445-4020
dloeser@kellerrohrback.com                        lweaver@bfalaw.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                       MDL No. 2843
PRIVACY USER PROFILE LITIGATION                      Case No. 18-md-02843-VC


This document relates to:                            NOTICE OF VOLUNTARY DISMISSAL
                                                     WITHOUT PREJUDICE BY SCOTT
ALL ACTIONS                                          MCDONNELL

                                                     Judge: Hon. Vince Chhabria
                                                     Courtroom: 4, 17th Floor



       PLEASE TAKE NOTICE THAT pursuant to Rule 41(a) of the Federal Rules of Civil

Procedure, Plaintiff Scott McDonnell voluntarily dismisses his claims in the above-entitled

matter, without prejudice, against Defendants Facebook, Inc. Cambridge Analytica, Cambridge

Analytica (UK) Ltd., Cambridge Analytica LLC, SCL Group, Global Science Research Ltd.,

Aleksandr Kogan, Robert Mercer, and Stephen K. Bannon (collectively “Defendants”) and

reserves his rights as a member of any class that may be certified in this litigation. As Defendants

have not served an answer or a motion for summary judgment in this proceeding and Plaintiff

has not filed a motion for class certification, dismissal without prejudice is appropriate without a

court order under Fed. R. Civ. P. 41(a)(1)(A)(i) and (a)(1)(B).



NOTICE VOLUNTARY DISMISSAL BY                    1                                     MDL NO. 2843
PLTF MCDONNELL                                                              CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 350 Filed 12/09/19 Page 2 of 4



Dated: December 9, 2019                             Respectfully submitted,


KELLER ROHRBACK L.L.P.                              BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek W. Loeser                          By:       /s/ Lesley E. Weaver
       Derek W. Loeser                                        Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)             Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)          Anne K. Davis (SBN 267909)
Gretchen Freeman Cappio (admitted pro hac vice)     Joshua D. Samra (SBN 313050)
Cari Campen Laufenberg (admitted pro hac vice)      555 12th Street, Suite 1600
1201 Third Avenue, Suite 3200                       Oakland, CA 94607
Seattle, WA 98101                                   Tel.: (415) 445-4003
Tel.: (206) 623-1900                                Fax: (415) 445-4020
Fax: (206) 623-3384                                 lweaver@bfalaw.com
dloeser@kellerrohrback.com                          adavis@bfalaw.com
lsarko@kellerrohrback.com                           jsamra@bfalaw.com
gcappio@kellerrohrback.com
claufenberg@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

                                Plaintiffs’ Co-Lead Counsel




NOTICE VOLUNTARY DISMISSAL BY               2                                      MDL NO. 2843
PLTF MCDONNELL                                                          CASE NO. 18-MD-02843-VC
         Case 3:18-md-02843-VC Document 350 Filed 12/09/19 Page 3 of 4



               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Derek W. Loeser, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 9th day of December, 2019, at Seattle, Washington.


                                              /s/ Derek W. Loeser
                                              Derek W. Loeser




NOTICE VOLUNTARY DISMISSAL BY                    3                                    MDL NO. 2843
PLTF MCDONNELL                                                             CASE NO. 18-MD-02843-VC
           Case 3:18-md-02843-VC Document 350 Filed 12/09/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE
          I, Sarah Skaggs, hereby certify that on December 9, 2019, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of

California using the CM/ECF system, which shall send electronic notification to all counsel of

record.

          In addition, the following were served via U.S. Mail:
                 Robert Zimmerman
                 329 Sandpiper Lane
                 Hampstead, NC 28443

                 Paven Malhotra
                 Matan Shacham
                 Bryn Anderson Williams
                 Keker Van Nest & Peters LLP
                 633 Battery Street
                 San Francisco, CA 94111-1809

                 Anjeza Hassan
                 Ibrahim Hassan
                 Mirela Hysa
                 8349 Cretan Blue Lane
                 Las Vegas, NV 89128

                 Kosta Hysta
                 6877 Fox Lane
                 Waterford, MI 48327

          And via email:
                Robert Zimmerman
                bobzimmerman@usa.com

                 Paven Malhotra
                 Matan Shacham
                 Bryn Anderson Williams
                 pmalhotra@keker.com
                 bwilliams@kvn.com
                 bwilliams@kvn.com

                 Anjeza Hassan
                 annie.sara@yahoo.com

                                                /s/ Sarah Skaggs
                                                Sarah Skaggs

NOTICE VOLUNTARY DISMISSAL BY                      4                                    MDL NO. 2843
PLTF MCDONNELL                                                               CASE NO. 18-MD-02843-VC
